[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2462

                         STATE OF MAINE,
                  DEPARTMENT OF HUMAN SERVICES,

                      Plaintiff, Appellee,

                               v.

                JAMES MARCELLO; OLIVIA MARCELLO,

                    Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




     James C. Marcello and Olivia A. Marcello on brief pro se.
     G. Steven Rowe, Attorney General, and Andrew S. Hagler,
Assistant Attorney General, on brief for appellee.



                         March 19, 2002
           Per Curiam. We have reviewed the parties’ briefs and

the record on appeal.    Upon our review, we conclude that the

filings were correctly dismissed.          We, therefore, affirm the

district   court’s   October   2,   2001    judgment   of   dismissal,

essentially for the reasons stated in the magistrate judge’s

Recommended Decision of September 28, 2001.

           The appellants’ request for oral argument is denied.

           The judgment of dismissal is affirmed.




                                -2-